Citation Nr: 0305179	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  96-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a peptic 
ulcer, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
New York, New York.

The claim was remanded by the Board in September 1998 for 
purposes of development.

A personal hearing was held before a hearing officer at the 
RO in July 1997.  A personal hearing was held before the 
undersigned at the RO in September 1998.  Transcripts of both 
hearings are of record.

The record shows that the veteran's ulcer-related disability 
has been described in different ways since found to be 
service connected.  In the January 1999 Remand, the Board 
referred to it as gastrectomy for peptic ulcer.  In this 
decision, however, the Board has revised the description of 
the disability to encompass residuals that the RO, in the 
supplemental statement of the case dated in September 2002, 
determined were part of that disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected residuals of a peptic 
ulcer include post-gastrectomy syndrome, partial duodenal 
outlet obstruction secondary to the gastrectomy, and 
gastroesophageal reflux disease aggravated by the partial 
duodenal outlet obstruction.   This ulcer-related condition 
has been manifested by gastritis, frequent periods of 
epigastric pain for 4 to 6 hours each day; daily reflux and 
diarrhea; nausea and bloat, followed by forceful vomiting, 
with the eating of solid food; the necessity for eating 
smaller meals several times a day; and the necessity for 
consuming only soft food, and when symptoms are most severe, 
only liquids.  The ulcer-related condition has required the 
veteran to take acid suppressants daily in high doses and to 
undergo endoscopy several times to achieve pyloric dilation, 
and it is anticipated that he will require such therapies 
permanently.  The veteran suffers with these symptoms during 
approximately half of the year, when they cannot be 
controlled by the aggressive therapy, and his physicians have 
described them as severe.  The veteran's ulcer-related 
condition has not been manifested by substantial or minor 
weight loss or by anemia.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for residuals of 
a peptic ulcer are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic 
Code 7304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims pending before VA as of 
that date.

The statute significantly heightens what were the duties of 
VA under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  Regulations 
implementing the VCAA have been promulgated.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The claim that the Board will decide on this appeal, 
entitlement to an increased evaluation for the residuals of a 
peptic ulcer, was filed in September 1993 and the appeal was 
pending before VA on the date of the enactment of the VCAA.  
Therefore, it is a claim to which the VCAA and its 
implementing regulations apply.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).

This decision represents a full grant of the veteran's claim 
for an increased rating, as the increased rating granted 
herein, 60 percent, represents the maximum schedular 
evaluation for peptic ulcer disease.  Thus, although the VCAA 
applies to the claim, it is unnecessary for the Board to 
determine whether the RO complied with the statute completely 
in developing the claim.  The veteran has not been prejudiced 
by any failure on the part of the RO to comply with a 
provision of the VCAA.  The Board notes that the RO has 
obtained several VA examinations in connection with the claim 
and secured private medical records that the veteran has 
indicated are relevant to his claim.  Thus, there is 
sufficient medical evidence in the record to permit decision 
of the claim.  38 U.S.C.A. § 5103A(d).  Under these 
circumstances, additional assistance or notice is not called 
for by the VCAA.  38 U.S.C.A. § 5103A(a)(2).

ii.  Increased rating for residuals of a peptic ulcer

a.  General principles of rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Disability evaluations must 
include consideration of the effect of the disabling 
condition on the ability of the veteran to engage in 
employment or other ordinary activities.  38 C.F.R. §§ 4.10 
(2002).  VA regulations require that, in evaluations of a 
given disability, that disability be viewed in relation to 
its whole recorded history.  See 38 C.F.R. §§ 4.1, 4.2 
(2002).  All VA regulations which the face of the record 
indicates are potentially relevant to the claim for increased 
evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2002).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2002).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).



b.  Residuals of peptic ulcer

Background

In the rating decision in which service connection was 
granted, the veteran's peptic ulcer condition was evaluated 
as 20 percent disabling from February 2, 1971.  In the 
December 1994 rating decision that is the subject of this 
appeal, the RO determined that the evidence of record did not 
warrant an increase of this rating.  In the September 2002 
supplemental statement of the case, however, after more 
evidence had been secured, the RO increased the rating to 40 
percent from an effective date of September 20, 1993.  The 
veteran has not limited his appeal to a 40 percent evaluation 
but rather, seeks the highest schedular rating possibly 
available for his disability.  Therefore, the award of a 40 
percent rating in September 2002 did not terminate this 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

His service medical records show that in October 1968, the 
veteran had surgery for the repair of a perforated duodenal 
ulcer.  In the report of his January 1968 service entrance 
examination, his weight is stated as 170.  In the report of 
his December 1970 service separation examination, his weight 
is stated as 165.  It is noted collectively in the reports of 
the service entrance and separation examinations that the 
veteran had a successful hernia repair on his right side at 
the age of one.

A letter from a private physician written in February 1971 
indicates that the veteran was receiving regular medical 
attention for the residual gastric condition from the time 
that he was discharged from service.

In a letter to the RO dated in March 1995, Robert P. Yatto, 
M.D., a gastroenterologist, described the "ulcer status" of 
the veteran.  Dr. Yatto noted that the veteran had had 
endoscopies in April 1992, November 1992, and March 1993 to 
address a gastric outlet obstruction.  The physician stated 
that the outlet obstruction had complicated the veteran's 
ulcer symptoms and suggested that for this reason, the 
veteran had experienced a worsening of his symptoms.  Dr. 
Yatto said that he had seen the veteran for these worsened 
symptoms in 1993, 1994, and again in 1995.  Dr. Yatto 
reported that the veteran had "severe peptic ulcer 
disease."  He suggested that aggressive outpatient treatment 
had been instituted to avoid subjecting the veteran to 
surgery for his gastric condition.  The physician described 
the outpatient treatment as including "repetitive treatments 
with high dose Prilosec."   The physician emphasized in his 
letter that these high doses of Prilosec did not represent 
"ordinary ulcer therapy."  He stated that were it not for 
this therapy, the veteran would have undergone surgery 
already.  The physician suggested that because of "terrible 
scarring in the gastric outlet," surgery would be needed 
sometime in the future.  The physician indicated that the 
veteran had to be restricted to a liquid diet, and would lose 
weight, when his symptoms were most severe.  

In connection with his claim for an increased rating of his 
peptic (duodenal) ulcer, the veteran was given a VA 
examination in June 1995, the report of which is of record.  
The examiner determined that the veteran had stable weight 
(211 pounds currently, which was also his highest weight 
during the past year); approximately once a month, would 
develop a distended abdomen and periodic vomiting; had no 
hematemesis or melena; had normal bowel movements daily and 
did not have diarrhea; had epigastric pain and discomfort 
daily, usually lasting 15 minutes, that was not relieved by 
antacids; and had no episodes of hypoglycemia.  The examiner 
also determined that the veteran's gastric symptoms would 
last less than a day and would occur daily.  The examiner 
rendered a diagnosis of "s[tatus] p[ost] operative procedure 
for peptic ulcer 1968."  

The examiner referred in the examination report to an upper 
GI series that was performed at a VA medical facility in July 
1995.  The report of this study, also of record, stated an 
impression of "distal pyloris ulcer" and "narrow, poorly 
distendable duodenal bulb [with] no significant gastric 
outlet obstruction."  

The veteran was given another VA examination in August 1997, 
the report of which is of record.  This was a stomach 
examination.  The examiner determined that the veteran 
weighed 218 pounds currently and that his highest weight 
during the last year had been the same; was not anemic; had 
vomiting periodically; had occasional melena; and had 
epigastric pain.  The examination report, although not 
completely clear, appears to say that episodes of distress 
involving one or more of these symptoms would take place 
several times a day and, on average, every other day.  The 
examiner observed that the veteran was taking Prevacid.  The 
examiner provided diagnoses of peptic ulcer disease and 
gastric outlet obstruction.  

Private medical records contained in the claims file include 
the results of three endoscopies.  Endoscopy performed in 
March 1993 revealed an outlet obstruction preventing the 
scope from entering the veteran's duodenum.  Endoscopy 
performed in March 1996 revealed active peptic ulcer disease 
and an ulcer of the pyloric channel.  Endoscopy performed in 
February 1997 showed no active peptic ulcer disease and 
resulted in diagnoses of gastritis and deformed (scarred) 
pylorus.

In a statement of record dated in September 1998, Stephen 
Goodman, M.D., a gastroenterologist, said that the veteran 
was his patient and, after "recently present[ing] with 
severe nausea and vomiting, was found to have a pyloric 
channel ulcer with a functional gastric outlet obstruction."  
Dr. Goodman noted that he would be following the veteran for 
his gastric problems.  The report of the September 1998 
endoscopy identifying the pyloric channel ulcers, which was 
among the records obtained from Dr. Goodman, prescribed a 
plan of care consisting of "[a]ggressive acid suppression 
with likely repeat endoscopy."  In a statement dated in 
December 1999, Dr. Goodman noted that the veteran had 
'recurrent gastric outlet obstruction from peptic ulcer 
disease managed with high dose acid suppression and 
occasional pyloric dilations."  He said that he last treated 
the veteran for his condition in December 1998.

A VA examination for the stomach, duodenum, and peritoneal 
adhesions, the report of which is of record, was performed in 
connection with the increased rating claim in July 2001.  The 
examiner determined that the veteran was taking Prevacid; 
denied vomiting, hematemesis, or melena; reported nothing 
indicative of post-prandial hypoglycemic reactions; had had 
diarrhea rarely and constipation not at all; had intermittent 
abdominal pain, bloating, nausea, distention of the abdomen 
daily, all of which symptoms would become worse after he ate; 
had no weight loss between July 1995 and the date of the 
examination; did not have anemia; had a normal complete blood 
count (CBC); and exhibited epigastric tenderness.  The 
examiner rendered diagnoses of peptic ulcer disease, status 
post omental patch of perforation, with residual partial 
outlet obstruction; partial duodenal outlet obstruction 
secondary to prior surgery and chronic peptic ulcer disease; 
gastroesophageal reflux disease secondary to chronic 
[obstruction].  The examiner opined that 'it is more likely 
than not that the patient's current peptic ulcer disease, 
partial outlet obstruction, and GERD [gastroesophageal reflux 
disease] are secondary to the original peptic ulcer disease 
and subsequent surgery while in service."  

Also in connection with the increased rating claim, a VA 
examination of the esophagus and hiatal hernia, the report of 
which is of record, was performed in March 2002.  The 
examination consisted of a review of the medical records and 
an interview of the veteran by telephone.  The examiner 
determined that the veteran was taking Prevacid; denied 
having any dysphagia; formerly had pyrosis and epigastric 
pain but experienced the cessation of those symptoms as a 
result of taking Prevacid; had no hematemesis or melena; had 
reflux regularly; had daily bloating, nausea, and distention 
that would worsen after he ate; and had occasional vomiting.  
The diagnoses rendered by the examiner were the same as those 
stated in the July 2001 VA examination report.  The examiner 
opined in the examination report that "it is more likely 
than not that the patient's gastroesophageal reflux disease 
is secondarily aggravated by partial duodenal outlet 
obstruction secondary to the patient's prior surgery for 
peptic ulcer disease."

By means of his testimony at his two personal hearings and 
written statements submitted to the RO, including one with 
his June 1996 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran has given an account of symptoms that 
physicians' findings confirm are attributable to his ulcer-
related disability.  He has said that he has epigastric pain 
for 4 to 6 hours each day.  He has described having reflux 
and diarrhea daily.  He has described becoming nauseated and 
bloated, and then vomiting forcefully, after eating solid 
food.  He has indicated that he must eat smaller meals 
several times a day instead of three meals a day on account 
of his difficulty with digestion.  He has indicated (in 
testimony he gave at his July 1997 personal hearing) that 
during one flare-up of his symptoms, his weight fell from 208 
pounds to 195.  He has reported that he experiences these 
symptoms during approximately one-half of each year, in the 
summer and fall.  He has stated that during the winter and 
spring, his symptoms abate.  He has stated that he takes his 
anti-ulcer medication throughout the year.

Analysis

Disabilities of the digestive system are evaluated under the 
diagnostic codes set forth in 38 C.F.R. § 4.114.  It is 
provided there that ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7245 to 7348 inclusive will 
not be combined with each other.  38 C.F.R. § 4.114; see also 
38 C.F.R. § 4.14.  Instead, when more than one of these 
diagnostic codes are applicable, the regulation requires that 
a single evaluation be assigned under "the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such evaluation."  Id

The RO rated the veteran's peptic ulcer residuals under 
Diagnostic Code 7308, which pertains to post-gastrectomy 
syndrome.  In the September 2002 supplemental statement of 
the case assigning the 40 percent evaluation, the RO also 
considered the applicability of Diagnostic Code 7346, which 
pertains to hiatal hernia.  Both diagnostic codes authorize a 
maximum rating of 60 percent for the disorder of the 
digestive system in concern.  The rating immediately below 60 
percent that is authorized by Diagnostic Code 7346 is 30 
percent.  See 38 C.F.R. § 4.114, Diagnostic Codes 7308, 7346 
(2002).

However, the Board finds that neither of these diagnostic 
codes should govern the evaluation in this case.  In light of 
the nature of the original disorder, a perforated peptic 
ulcer, the current partial duodenal outlet obstruction, and 
the residual symptomatology documented by the medical and lay 
evidence of record, the Board finds that the veteran's 
disability should be evaluated under Diagnostic Code 7304, 
concerning peptic ulcer.  This diagnostic code more 
accurately reflects the disability picture presented by the 
record than does Diagnostic Code 7308 or Diagnostic Code 
7346.  Ratings under two or more of these diagnostic codes 
may not be combined.  38 C.F.R. § 4.114.  The Board also 
notes that Diagnostic Codes 7304 and 7305, the latter for 
duodenal ulcer, share the same rating criteria.

Ratings authorized by Diagnostic Code 7304 include 40 percent 
for a condition that is moderately severe, that is, less than 
severe but with impairment of health manifested by anemia and 
weight loss or with recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year and 60 percent for a condition that is severe, 
with pain only partially relieved by standard ulcer therapy, 
and with periodic vomiting, recurrent hematemesis or melena, 
and manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7304.

The question is whether the symptomatology attributable to 
the veteran's peptic ulcer residuals represents a disability 
picture that approximates the criteria for a 60 percent 
rating more closely than a 40 percent rating under Diagnostic 
Code 7304.  38 C.F.R. § 4.7.

The Board finds that the 60 percent evaluation should be 
assigned.   Together, the medical and lay evidence received 
in connection with the claim for increased rating 
demonstrates that the veteran's peptic ulcer residuals are 
manifested during approximately one-half of each year by 
gastritis; frequent periods of epigastric pain for 4 to 6 
hours each day; daily reflux and diarrhea; nausea and bloat, 
followed by forceful vomiting, with the eating of solid food; 
the necessity for eating smaller meals several times a day; 
and the necessity for consuming only soft food, and when 
symptoms are most severe, only liquids.   The medical 
evidence demonstrates that the veteran has had ulcer therapy 
consisting of acid suppressants daily in high doses and 
several endoscopies to achieve pyloric dilation.  One of his 
physicians has predicted that he will require such therapies 
permanently.  The veteran himself has offered that his 
symptoms abate during the winter and spring.  This suggestion 
is borne out by the findings contained in the VA examination 
reports that are of record:  the description of the veteran's 
current symptoms contained in the VA examination report of 
March 2002 points to a condition that is less severe than 
that implied by the descriptions of the veteran's current 
symptoms contained in the VA examination reports of June 
1995, August 1997, and July 2001, respectively.  However, 
throughout the year, the ulcer-related condition requires the 
veteran to take high doses of medication - - what one of his 
physicians has said represents "aggressive" ulcer therapy - 
- and his physicians have described his ulcer-related 
symptoms as "severe."  All in all, the veteran appears to 
have a severe ulcer-related condition that during 
approximately half of each year - - equivalent to every other 
day - - is active and out of control despite measures that 
exceed standard ulcer therapy.

The medical evidence shows that disability has not produced 
recurrent hematemesis, recurrent melena, or anemia, all of 
which are listed as criteria for a 60 percent rating under 
Diagnostic Code 7304.  In accounts that he has given, the 
veteran has said that he loses weight when his ulcer-related 
symptoms are active.  At the July 1997 personal hearing, the 
veteran said that his weight had dropped from 208 pounds to 
195 during a recent flare-up of his symptoms.  Weight loss 
(unspecified as to amount) is confirmed only once in the 
medical documentation of record, however, and the weight loss 
described by the veteran himself is not significant for 
rating purposes:  it is  not "substantial" (that is, 
greater than 20 percent of baseline weight) or even "minor" 
(that is, 10 to 20 percent of baseline weight).  See 
38 C.F.R. § 4.112 (2002).  (The veteran's baseline weight, 
that is, the average weight during the two-year period 
preceding onset of the disease, see id., must be considered 
170 pounds, the weight recorded during his January 1968 
service entrance examination.  The veteran's weight during 
the period with which the increased rating claim is concerned 
has been above 200 pounds.)  

However, all of the findings specified for a particular 
evaluation under a diagnostic code need not be present to 
justify assignment of that rating.  38 C.F.R. § 4.21.   When, 
as here, disabilities of the digestive system are evaluated 
under a diagnostic code of the class that may not be combined 
with ratings under other diagnostic codes of that class, VA 
adjudicators are specifically authorized to increase a 
percentage rating "to the next higher evaluation where the 
severity of the overall disability warrants such elevation."  
38 C.F.R. § 4.114.  In this case, the overall disability of 
the digestive system is severe, with respect to both symptoms 
and the amount of time during which the condition is active 
and uncontrolled by medication.  Therefore, a 60 percent 
evaluation under Diagnostic Code 7304 is warranted.

The Board has considered whether an evaluation greater than 
60 percent may be assigned to the veteran's disability under 
any other provision of 38 C.F.R. Parts 3 and 4, see Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), and has found in light 
of the evidence that it cannot.

The Board notes that the only diagnostic code in 38 C.F.R. 
§ 4.114 that is potentially applicable to the veteran's 
disability and authorizes a rating greater than 60 percent is 
Diagnostic Code 7306, which concerns marginal (gastrojejunal) 
ulcer.  Under this provision, a 100 percent rating is 
authorized, but only when the condition described therein is 
totally incapacitating.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7306 (2002).  The lay and medical evidence in this case, 
however, shows that such an ulcer has never been shown to be 
present.  Accordingly, this diagnostic code is not applicable 
in this case.

Therefore, a schedular evaluation in excess of 60 percent for 
residuals of a peptic ulcer, but none greater than 60 
percent, will be granted in this case.

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  The RO considered this question and 
declined to make such a referral.  Referral for 
extraschedular evaluation is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002). 

Here, the veteran has not asserted, and there is no evidence, 
that his ulcer-related condition has interfered with any work 
or caused him to be hospitalized.  In the absence of evidence 
such factors, the Board finds that the criteria for referral 
for consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Shipwash v. Brown, 8 
Vet App 218 (1995).


ORDER

A 60 percent evaluation for residuals of a peptic ulcer is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

